DETAILED ACTION
This is an Office action based on application number 16/624,591 filed 19 December 2019, which is a national stage entry of PCT/JP2018/023211 filed 19 June 2018, which claims priority to JP2017-123726 filed 23 June 2017. Claims 1-2 and 4-11 are pending. Claim 2 is canceled.
Amendments to the claims, filed 15 June 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection, made of record in the previous Office action, is withdrawn due to Applicant’s amendments in the response filed 15 June 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitation the “release composition for a silicone pressure-sensitive adhesive according to claim 2, wherein component (B) is an organopolysiloxane having a fluoroalkyl group with from 1 to 12 carbon atoms” in lines 1-3. Claim 1, from which claims 2 and 8 depend, recites, as amended, that organopolysiloxane (B) having at least one fluoroalkyl group having from 1 to 12 carbon atoms that is narrower in scope that the instant claim. Therefore, Claim 8 is in improper dependent form for failing to further limit the subject matter of the claims from which it depends.
Claims 9-10 do not remedy the deficiency of parent claim 8 and are rejected under the same rationale
	Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (WIPO International Publication No. WO 2016/152992 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2018/0086915 A1) (Tsuchida).

Regarding instant claims 1 and 11, reference is made to Claim 1 of Tsuchida. Tsuchida discloses a release agent composition for silicone pressure-sensitive adhesives comprising (A) an organopolysiloxane having the average compositional formula (1):

    PNG
    media_image1.png
    148
    412
    media_image1.png
    Greyscale

wherein R1 are the same or different, and are substituted or unsubstituted C1-C10 monovalent hydrocarbon groups free of aliphatic unsaturation or a C2-C10 alkenyl-containing organic group, at least one of groups R1 containing a C1-C10 fluoroalkyl group, and at least two of the R1 groups contains a C2-C10 alkenyl-containing group; a is an integer of at least 2; b is an integer of a least 1; and c and d each are an integer of at least 0. It is noted that the carbon number amounts of overlap with the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tsuchida further discloses the release agent composition further comprises (B) an organohydrogenpolysiloxane having at least three Si-H groups per molecule, in such an amount as to give 1 to 10 moles of Si-H groups per mole of total alkenyl groups in (A). Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).
	Tsuchida specifically discloses that the organohydrogenpolysiloxane (B) is represented by the formula:

    PNG
    media_image2.png
    98
    291
    media_image2.png
    Greyscale

wherein R2 is a substituted or unsubstituted C1-C10 monovalent hydrocarbon group, R3 is a substituted or unsubstituted C1-C10, i is an integer of 0 to 100, and j is an integer of 3 to 80; furthermore, Tsuchida discloses that groups R2 or R3 contain at least one fluoroalkyl groups listed specifically in paragraph [0091] (paragraph [0090-0092]). Such a formula is construed to fall within the scope of the formula recited by claim 11.
	As to the content of fluorine atoms associated with the fluoroalkyl groups of organopolysiloxane (A), the fluoroalkyl groups disclosed by Tsuchida are the same as the fluoroalkyl groups of Applicant’s invention (see Applicant’s Claim 2). Further, as cited above, Tsuchida discloses that the organopolysiloxane (A) comprises an amount of R1 groups that is the same as the claim. Therefore, the scope of Tsuchida must necessarily encompass a content of fluorine atoms in the organopolysiloxane (A) that includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. This interpretation of Tsuchida address the claim interpretation that the amount of fluorine atoms in fluoroalkyl groups is at least 40 wt. % of the entire organopolysiloxane (A).
	As to the content of fluorine atoms associated with the fluoroalkyl groups of organopolysiloxane (B), the fluoroalkyl groups disclosed by Tsuchida are the same as the fluoroalkyl groups of Applicant’s invention (see paragraph [0031] of Applicant’s original disclosure). . Therefore, the scope of Tsuchida must necessarily encompass a content of fluorine atoms in the organopolysiloxane (B) that includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. This interpretation of Tsuchida address the claim interpretation that the amount of fluorine atoms in fluoroalkyl groups is at least 30 wt. % of the entire organopolysiloxane (B).
	As to the content of alkenyl groups in terms of vinyl groups, as cited above, Tsuchida discloses an organopolysiloxane (A) comprising at least two R1 groups containing a C2-C10 alkenyl-containing group in the same amounts as the claim. Therefore, the scope of Tsuchida must necessarily encompass a content of alkenyl groups in terms of vinyl groups in the organopolysiloxane (A) that includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 2, Tsuchida further discloses that the fluoroalkyl group in (A) is selected from the group consisting of 3,3,3-trifluoropropyl; 3,3,4,4,4-pentafluorobutyl; 3,3,4,4,5,5,5-heptafluoropentyl; 3,3,4,4,5,5,6,6,6-nonafluorohexyl; 3,3,4,4,5,5,6,6,7,7,7-undecafluoroheptyl; 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl; and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-pentadecadluorononyl (Claim 5).

Regarding instant claim 4, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 5, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Regarding instant claims 6-7, Tsuchida further discloses a release liner comprising a plastic film treated with the release agent composition (Claim 8).

Regarding instant claim 8, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).

Regarding instant claim 9, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 10, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (WIPO International Publication No. WO 2016/152992 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2018/0086915 A1) (Tsuchida) in view of Yamaguchi et al. (US Patent Application Publication No US. 2011/0251339 A1) (Yamaguchi).

Regarding instant claims 1 and 11, reference is made to Claim 1 of Tsuchida. Tsuchida discloses a release agent composition for silicone pressure-sensitive adhesives comprising (A) an organopolysiloxane having the average compositional formula (1):

    PNG
    media_image1.png
    148
    412
    media_image1.png
    Greyscale

wherein R1 are the same or different, and are substituted or unsubstituted C1-C10 monovalent hydrocarbon groups free of aliphatic unsaturation or a C2-C10 alkenyl-containing organic group, at least one of groups R1 containing a C1-C10 fluoroalkyl group, a is an integer of at least 2, b is an integer of a least 1, and c and d each are an integer of at least 0. It is noted that the carbon number amounts of overlap with the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tsuchida further discloses the release agent composition further comprises (B) an organohydrogenpolysiloxane having at least three Si-H groups per molecule, in such an amount as to give 1 to 10 moles of Si-H groups per mole of total alkenyl groups in (A). Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).
	Tsuchida specifically discloses that the organohydrogenpolysiloxane (B) is represented by the formula:

    PNG
    media_image2.png
    98
    291
    media_image2.png
    Greyscale

wherein R2 is a substituted or unsubstituted C1-C10 monovalent hydrocarbon group, R3 is a substituted or unsubstituted C1-C10, i is an integer of 0 to 100, and j is an integer of 3 to 80; furthermore, Tsuchida discloses that groups R2 or R3 contain at least one fluoroalkyl groups listed specifically in paragraph [0091] (paragraph [0090-0092]). Such a formula is construed to fall within the scope of the formula recited by claim 11.
	Tsuchida does not explicitly disclose the specific content of alkenyl groups and fluorine atoms recited by the claims.
	However, Yamaguchi discloses a releaser composition having tenacious adherence, low peeling force, and a minimal influence on the retention of adhesive (paragraph [0011]). Yamaguchi further discloses that said release composition comprises an organopolysiloxane (A) containing at least two silicon-bonded alkenyl groups and at least one silicon-bonded monovalent fluorinated substituent group such that the fluorine content in the molecule is 30 to 50% by weight (Claim 1), wherein the fluorine content overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Yamaguchi teaches that an organopolysiloxane having fluorine content of more than 50 wt% is excessive whereas an organopolysiloxane having a fluorine content of less than 30 wt% results in a cured coating which exhibits less release to silicone PSAs (paragraph [0020]).
	Yamaguchi further discloses that the composition comprises the composition comprises organohydrogenpolysiloxane (B) containing at least three silicon-bonded hydrogen atoms that further comprises Rf2 groups selected from monovalent fluorinated substituent groups (paragraphs [0024; 0027-0030]). Said organohydrogenpolysiloxane (B) is construed to be analogous to the organohydrogenpolysiloxane (B) of Tsuchida.
	As to the fluorine content of the organohydrogenpolysiloxane (B), it would have been obvious to control the fluorine content of organohydrogenpolysiloxane (B) to the same amount as that of organopolysiloxane (A) as Yamaguchi teaches that an organopolysiloxane having fluorine content of more than 50 wt% is excessive whereas an organopolysiloxane having a fluorine content of less than 30 wt% results in a cured coating which exhibits less release to silicone PSAs.
	As to the content of alkenyl groups, Yamaguchi discloses that said organopolysiloxane contains at least two, specifically 2 to 20, and preferably 2 to 10 siloxane bonded alkenyl groups (paragraph [0019]), which would necessarily suggest to one of ordinary skill in the art that smaller amounts of alkenyl groups approaching the requisite two groups is preferred. As Yamaguchi discloses the same minimum amount of alkenyl groups (i.e., two) as the instant claim, as well as a desire to limit said amount to the lower end of the range, Yamaguchi is construed to disclose an amount of alkenyl groups that at least overlaps the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to modify the fluorine content and alkylene content of the organopolysiloxane (A) and the fluorine content of the organohydrogenpolysiloxane (B) of Tsuchida into the ranges prescribed by Yamaguchi. The motivation for doing so would have been to prepare a release composition having tenacious adherence, low peeling force, and a minimal influence on the retention of adhesive.
	Therefore, it would have been obvious to combine Yamaguchi with Tsuchida to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Tsuchida further discloses that the fluoroalkyl group in (A) is selected from the group consisting of 3,3,3-trifluoropropyl; 3,3,4,4,4-pentafluorobutyl; 3,3,4,4,5,5,5-heptafluoropentyl; 3,3,4,4,5,5,6,6,6-nonafluorohexyl; 3,3,4,4,5,5,6,6,7,7,7-undecafluoroheptyl; 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl; and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-pentadecadluorononyl (Claim 5).

Regarding instant claim 4, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 5, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Regarding instant claims 6-7, Tsuchida further discloses a release liner comprising a plastic film treated with the release agent composition (Claim 8).

Regarding instant claim 8, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).

Regarding instant claim 9, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 10, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn due to Applicant’s amendment.

In response to Applicant’s amendments, the grounds of rejection are altered to address said amendments. Applicant’s arguments regarding the prior art rejections, however, are unpersuasive.

Broadly, Applicant contends that the Tsuchida reference does not disclose or obviate the claimed invention. Specifically, Applicant contends that while Tsuchida discloses that while the alkenyl content is controlled to balance substrate bond and curability and the fluoroalkyl content is controlled to balance release relative to a silicone PSA and cohesive properties of the release composition, one of ordinary skill in the art would have no objective reason to modify Tsuchida to arrive at the invention, and that the claimed invention exhibits unexpected results.
	Further, Applicant points to the examples of Tsuchida wherein release compositions having vinyl group content and/or fluorine atom content that is outside of the claimed ranges. In support of the arguments as to unexpected results, Applicant relies on the examples and comparative examples of their original disclosures. Specifically, those examples within the scope of the claims demonstrate a better peeling performance than those comparative examples outside the claimed ranges (i.e., vinyl group and/or fluorine atom content outside of the claimed ranges. Applicant traverses the Examiner’s position that the Examples of Tsuchida are not representative of the broader scope of the reference, and Applicant takes the position that if one of ordinary skill in the art were to modify Tsuchida, it would be based on the exemplary embodiments of the Examples of Tsuchida, which are outside the scope of that which is claimed.
	Applicant’s arguments are unpersuasive. The Examiner maintains the position that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II).
	In the instant case, while the examples of Tsuchida are outside the scope of the claims, such examples do not teach away from the broader disclosure of Tsuchida that the alkenyl group content and fluoroalkyl group content are controllable to balance substrate bond, curability, release to a silicone PSA, and solvent solubility. Furthermore, it is important to note that the chemical formula of the organopolysiloxane (A) of Tsuchida, as cited above, the substituents R1 encompass the same substituents R1 of the claims; the subscript ranges a-d of encompass the same ranges a-d of the claims; and Tsuchida discloses fluoroalkyl groups that encompass those recited by claim 2 of the instant invention. Therefore, there is a reasonable suggestion that the scope of Tsuchida encompasses an embodiment that is substantially identical to the organopolysiloxane (a) of the instant invention.
	Applicant’s position that if one were to modify Tsuchida, it would be based on the exemplary embodiments of the Examples of Tsuchida is unpersuasive. Specifically, Applicant’s position is not clearly supported by particular case law or MPEP citation. Further, Applicant has not provided any persuasive evidence why one of ordinary skill in the art would focus only on the exemplary embodiments of the Examples of Tsuchida and would not take into consideration the broader disclosure of the prior art reference. 

Applicant goes on to argue that the claimed invention exhibits unexpected results. Specifically, Applicant contends that the nonobviousness of the broader claimed range is supported by unexpected results from testing discrete examples within the broader claimed range when one of ordinary skill in the art would be able to determine the criticality of the broader range from the examples. 
	Applicant’s arguments as to the unexpected results of the claimed invention are unexpected. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d).
	In the instant case, the Examiner maintains that the data provided by Applicant’s examples and comparative examples in the original disclosure are much narrower in scope than the claims. First, the examples require a specific organopolysiloxane (A), whereas independent claim 1 recites a general formula with a very broad range of structural unit subscripts and a broad selection of R1 substituents. Furthermore, the examples require a specific organopolysiloxane (B), whereas independent claim 1 recites any organopolysiloxane having at least two silicon atom-bonded hydrogen atoms in a molecule and at least one fluoroalkyl group having from 1 to 12 carbon atoms with a specific fluorine content. The examples also require a specific amount of each organopolysiloxane (A) and (B), whereas the claims merely require both be present in an amount to satisfy a broad molar ratio of the silicon atom-bonded hydrogen atoms in (B) to the alkenyl groups in (A). Further, the claims require a specific amount of a specific type of hydrosilylation catalyst, whereas independent claim 1 requires an effective amount of any hydrosilylation catalyst. Finally, the examples require a specific type and amount of solvent not recited in claim 1. Applicant has not provided a persuasive argument that one of ordinary skill in the art would conclude that these discrete examples are representative of the entirety of the claimed scope. In other words, Applicant has not clearly shown that one of ordinary skill in the art would conclude that every embodiment encompassed by the scope of the claims would necessarily have the same unexpected properties as the discrete examples relied upon by Applicant.

Applicant further argues that the prior art references do not disclose or obviate the newly added limitations reciting the fluorine content of the organopolysiloxane (B). Specifically, Applicant points to Example i-1 component (b-1) of Tsuchida, which discloses a particularly dimethyl polysiloxane having a fluorine atom content that is below the claimed range.
	Applicant’s argument is unpersuasive. Again, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II).
	In the instant case, while Tsuchida exemplifies a specific organopolysiloxane (B) having a fluorine content below that of the claims, the use of the specific organopolysiloxane (B) does not teach away from the broader scope of the organopolysiloxane (B) cited in the rejection above.

Applicant further traverses the prior art rejection based on the teachings of Tsuchida in view of Yamaguchi. In addition to Applicant’s arguments regarding the Tsuchida reference alone, which are addressed above, Applicant traverses the reliance on the teachings of Yamaguchi. 
	Specifically, Applicant argues that while Yamaguchi discloses a release composition comprising an organopolysiloxane containing at least two silicon bonded alkenyl groups, the combination of Yamaguchi with Tsuchida does not disclose or obviate the claimed vinyl content. Applicant argues that the number of silicon bonded alkenyl groups is wholly independent from the mass% of the alkenyl group in the organopolysiloxane. For example, Applicant contends that an organopolysiloxane could have 20 alkenyl groups with a mass% of alkenyl groups of 0.01% and another organopolysiloxane could have two alkenyl groups with a mass% of 0.5%. 
	Applicant further argues that Yamaguchi does not cure the deficiencies of Tsuchida with regard to the fluorine content. Specifically, Applicant argues that the claimed invention relates to fluoroalkyl groups whereas Yamaguchi is particularly drawn to the use of fluorinated polyether groups.
	Applicant’s argument is unpersuasive. It appears that Applicant shows that the scope of Yamaguchi includes an embodiment that is within the scope of the claims (i.e., an organopolysiloxane could have 20 alkenyl groups with a mass% of alkenyl groups of 0.01%). As Applicant has not persuasively argued the criticality of the claimed range, the Examiner maintains that the broader scope of the prior art at least obviates the subject matter of Applicant’s claimed invention.
	Applicant’s arguments drawn to the type of fluorinated groups disclosed by the Yamaguchi reference are unpersuasive. Again, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	In the instant case, Yamaguchi broadly discloses an organopolysiloxane (A) containing at least one monovalent fluorinated substituent group and having a fluorine content of 30 to 50% by weight. Yamaguchi further discloses that said fluorinated substituent group is preferably selected from those formulae representative of fluorinated polyether groups. While said fluorinated polyether groups are the preferred fluorinated substituent, nothing in Yamaguchi teaches away from other fluorinated substituents recognized in the art of silicone release agents, which are inclusive of those fluorinated substituents of the Tsuchida reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/28/2022